Soule, J.
We are of opinion that the judge who presided at the trial in the Superior Court erred in his rulings on some material points, as to which the exceptions must be sustained; and that a part of the rulings excepted to were correct.
1. The questions and answers in the deposition were properly excluded. They had no tendency except to show that, after the Avords complained of were spoken by the defendant, other persons repeated the statements which he made, and that they became the subject of discussion to a greater or less extent. There is nothing in the evidence to show that the defendant, when he uttered them in a meeting of his own church, authorized or intended any repetition of them by any of the persons present, and, this being so, he is not answerable for any consequences which followed from such repetition or discussion. If the words *297were slanderous, the repetition under such circumstances gave an independent right of action against those who repeated them; but the fact that they were repeated was not admissible for the purpose, either of showing malice on the part of the defendant, or of enhancing the damages to be recovered against him. Hastings v. Stetson, 126 Mass. 329.
2. We are unable to see any ground on which the evidence ci Stevens, that the plaintiff told him in 1871 that he could have remained at Brownington at a larger salary, if he would have done so, was admissible. It was not material to any issue raised by the pleadings; and the matter being immaterial, the fact that the plaintiff, on cross-examination, had testified one way with regard to it, did not make it competent for the defendant to contradict his statement. The principle is well settled, that, if a party inquires of a witness as to immaterial matters, he must take the answer he gets, and may not raise an issue thereon by introducing evidence to contradict it. Eames v. Whittaker, 123 Mass. 342.
3. The ruling asked for by the plaintiff, that, under the circumstances disclosed in proof, the occasion of the publication of the alleged libel was not privileged, should have been given.
When the publication was made the plaintiff had ceased to have any connection with the Congregational Society at Shirley, and was not engaged in preaching anywhere. The defendant was not a member of the Windham Association of ministers, and had no other interest in it than that general interest which any good citizen would naturally feel in the welfare and wise management of any voluntary association purporting to be composed of ministers of the G-ospel. He had no further interest in the relation of the plaintiff to that association, and the con fcinuance of his membership therein, than any other good citizen had, who was anxious that purity and freedom from suspicion should be maintained in the membership of all such associations. The person to whom the alleged libel was addressed was a member of the Windham Association, but the defendant, so far as appears, had no relations with or interest in him personally.
On these facts, no occasion of privilege exists. According to the well-established doctrine, the publication of defamatory matter is justified by the occasion when it is made, bona fide, on *298any subject matter in which the party making it has an interest, or in reference to which he has a duty to perform, if made to a person having a corresponding interest or duty. The defendant clearly owed no duty to the Windham Association, nor to the Rev. Dr. Stevens, to whom he wrote. He had no personal right or interest which would be protected by the removal of the plaintiff from the Windham Association, or by any action which that association might see fit to take with reference to the plaintiff. The communication may have been made from a laudable motive, but the law does not permit a mere volunteer to - publish his opinions in defamation of another with impunity, simply because he means well in so doing. Joannes v. Bennett, 5 Allen, 169. Krebs v. Oliver, 12 Gray, 239. Dale v. Harris, 109 Mass. 193. York v. Johnson, 116 Mass. 482.

Exceptions sustained.